DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments submitted on August 2, 2021 have been entered. 
Claims 9-10, 12-14, and 16-22 are examined in this Office action.

Claim Rejections - 35 USC § 103
Claims 9-10, 12-14, and 17-22 remain rejected under 35 U.S.C. § 103 as being unpatentable over LI (Li et al., 2008, Identification of the Wax Ester Synthase/Acyl-Coenzyme A:Diacylglycerol Acyltransferase WSD1 Required for Stem Wax Ester Biosynthesis in Arabidopsis, Plant Physiology 148: 97-107, with supplemental data) in view of  LOQUE (Loque and Scheller, United States Patent Application Publication No. 2014/0298539 A1, published October 2, 2014), LEE (Lee and Suh, 2014, Cuticular Wax Biosynthesis is Up-Regulated by the MYB94 Transcription Factor in Arabidopsis, Plant & Cell Physiology 56: 48-60), and SCHMIDT (Schmidt et al., 2008, A comparison of strategies for transformation with multiple genes via microprojectile-mediated bombardment, In Vitro Cell.Dev.Biol.-Plant 44:162–168). Due to Applicants’ amendment of the claims, the rejection is modified from the rejection as set forth on pages 2-9 in the Office action dated 04/02/2021.
The claims are drawn to a transgenic plant with increased drought stress tolerance, made by transforming a plant with a transgenic expression cassette comprising a nucleic acid sequence 
LI teaches the identification of the wax ester synthase/acyl-coenzyme A:diacylglycerol acyltransferase WSD1, which is required for stem wax ester biosynthesis in Arabidopsis (entire document; see Title, Abstract, for example). 
LI teaches the structure of WSD1 gene and transcript levels in mutant alleles of WSD1 (page 98, Figure 1 and accompanying text, for example). 
LI teaches that the cuticle framework is provided by cutin, an insoluble plant-specific polyester (page 97, right-hand col.). The cutin matrix is embedded in and overlaid with cuticular waxes, complex mixtures of mostly very-long-chain fatty acids (Id.). The cuticle is a thin hydrophobic layer that covers the outermost surface of the primary aerial tissues of terrestrial plants, and controls nonstomatal water loss (Id., left-hand col.).  
WSD1, a member of the Arabidopsis WS/DGAT enzyme family, is the WS (wax synthase) that catalyzes the biosynthesis of wax esters, dimeric cuticular wax components found on Arabidopsis shoots (page 105, left-hand col., first full paragraph). To investigate the effect of WSD1 disruption on wax accumulation and specifically wax ester formation, LI extracted total stem waxes from the wsd1-1 and wsd1-2 mutants and wild-type plants and analyzed them by gas chromatography (sentence bridging pages 99-100). Alkyl esters were severely reduced in both mutants (Figure 2 and accompanying text). 
	LI teaches that cuticular wax ester deficiencies in wsd1 mutants were successfully complemented by the introduction of the wild-type WSD1 (Fig. 8), indicating that inactivation of this gene was responsible for the observed mutant phenotypes (page 102, right-hand col., first full paragraph). LI also teaches Arabidopsis leaf wax amounts (page 98, left-hand col., first paragraph). 
The sequence of the Arabidopsis WSD1, taught by LI, can be found in the GenBank/ EMBL data libraries under accession number NP_568547 (page 106, left-hand col.). This sequence is 100% identical to the instantly claimed Arabidopsis thaliana WSD1 of instant SEQ ID NO:1; see alignment on page 5 in the Office action dated 06/09/2020. 
	For in vitro characterization of WSD1, LI teaches heterologous expression of WSD1 cDNA in transgenic E. coli (page 100, section bridging left-hand and right-hand col.); and also teaches heterologous expression of WSD1 cDNA in transgenic yeast (section bridging pages 100-101).  
	LI teaches recombinant constructs, which include the WSD1 sequence driven by the 35S (i.e., constitutive heterologous plant-expressible) promoter (as 35S:YFP:WSD1 constructs). See Fig. 7 and Fig. 9 and accompanying text for expression of the constructs in See also the section on Construct and Plant Transformation, page 105, right-hand col. 
	LI does not explicitly teach transforming a plant with a transgenic expression cassette comprising a nucleic acid sequence or a polynucleotide encoding WSD1 operatively linked to an ACT2 terminator, and selecting the plant in which expression of WSD1 is increased at least 20-fold and drought stress tolerance is increased. However, such claimed compositions and methods would have been prima facie obvious to a person of ordinary skill in the art at the time of invention for the following reasons.
	LOQUE teaches spatially modified gene expression in plants, and teaches methods of engineering plants having lignin deposition or xylan deposition that is substantially localized to the vessels of xylem tissue in the plant (entire document; see Title, Abstract, for example). The engineered plants of the invention have use in bioenergy production, and to improve water usage requirements (Abstract, for example). 
	LOQUE teaches that improving plant water use efficiency is an important priority to reduce water consumption by plant per ton of CO2 fixed and improve plant drought stress tolerance. The invention provides an artificial positive feedback loop system to increase wax and/or cutin deposition on the epidermis of plants in order to improve plant water use efficiency and drought-stress tolerance (page 20, paragraph 0206). 
	LOQUE also teaches a method of increasing wax/cutin production in a desired tissue. A transcription factor that regulates wax/cuticle production is expressed in a plant under the control of a promoter from an induced gene that is a downstream target of the transcription factor. The expression of the transcription factor increases the expression driven by the downstream promoter, which in turn, because it is operably linked to a gene encoding the increased drought tolerance and reduced water consumption (page 13, paragraph 0137).
	LOQUE teaches that illustrative genes involved in wax/cutin biosynthesis include AtWSD1, At5g37300, wax ester synthase; which is 100% identical to instant SEQ ID NO:1 (page 31, paragraph 0323). When used in the context of a transcription factor that regulates wax/cutin production, "downstream target' refers to a non-coding RNA, gene, or protein involved in wax/cutin production whose expression is directly or indirectly regulated by the transcription factor. Examples of such genes include WSD1 (page 8, paragraph 0102).  
	LEE teaches the mechanisms that regulate wax biosynthesis in Arabidopsis thaliana (entire document; see Title, Abstract, for example). Cuticular wax biosynthesis might be important in plant response to environmental stress, including drought (Abstract, for example). Since the cuticle is the first barrier between the plants and their environment, the regulation of cuticle biosynthesis is important for optimal plant growth and for normal plant development (sentence bridging pages 55-56). 
	LEE observed the activation of cuticular wax biosynthesis in Arabidopsis via up-regulated expression of WSD1 and other cuticular was biosynthetic genes (page 49, right-hand col., first full paragraph; Fig. 5 on page 54, and accompanying text). Specifically, WSD1 (At5g37300) was upregulated 16.08-fold in some of the plants tested by LEE (page 54, Fig. 5A). In other experiments, total RNAs were extracted from the leaves of 3- to 4-week-old WT plants, and the expression levels of WSD1 relative to wild type were more than 30-fold increased (page 54, Fig. 5B, second panel). 

	LEE teaches that that MYB94 activates the expression of wax biosynthetic genes such as WSD1, KCS2/DAISY, CER2, FAR3, and ECR via direct binding to their promoters (page 55, left-hand col.); and also teaches that cuticular transpiration occurred more slowly in the leaves of the MYB94 overexpressing lines compared with those of the WT (Id.; see also Fig. 7). 
	LEE also teaches that, to examine if enhanced accumulation of cuticular waxes in MYB94 OX lines affects water loss through the cuticle, cuticular transpiration assays were carried out; plants were grown under either normal or drought stress conditions (page 55, section bridging left-hand and right-hand col.). Cuticular transpiration occurred more slowly in drought-treated MYB94 OX leaves, but more rapidly in drought-treated WT leaves, indicating that the elevated accumulation of cuticular waxes contributes to a reduction in water loss through the cuticle under water-deficit conditions (Id., page 55, right-hand col.). 
	LEE estimated the rate of water loss through the cuticle using well-watered leaves and drought-treated leaves of 4-week-old plants (page 58, right-hand col., last sentence). 
	SCHMIDT compares strategies for plant transformation, and teaches constructs that use an ACT2 terminator (entire document; see Title, Abstract, for example). See, for example, Figure act2) terminator; as well as the discussion of using act2 terminator (page 165, right-hand col., last paragraph). 
	SCHMIDT teaches the comparison of three bombardment strategies, to determine the best method to generate transgenic plants that express the introduced transgenes and have a simple insertion pattern that would facilitate any downstream breeding (Abstract). 
	SCHMIDT teaches that, as new generations of transgenic traits get more sophisticated, there will be an ever increasing need to engineer plants with multiple transgenes (page 162, right-hand col., penultimate paragraph). Multiple genes are necessary to obtain plants with multiple traits stacked in one plant or to engineer products that are the result of a metabolic pathway (Id.). SCHMIDT describes transgenic plants including  tobacco, Arabidopsis, rice (page 165, left-hand col., penultimate paragraph), and soybean (Abstract). 
	SCHMIDT teaches a variety of regulatory elements for gene cassettes, including the used potato ubiquitin 3 promoter-hyg-nos terminator, nos promoter-bar-Arabidopsis actin 2 terminator, cauliflower mosaic virus (CaMV) 35S promoter-red shifted gfp-nos terminator, actin 2 promoter-intron-containing-gusA-actin 2 terminator, nos promoter-nptII- actin 2 terminator, and CaMV35S promoter-ble-actin 2 terminator (page 164, left-hand col., first paragraph).
	Given the teachings of LI, LOQUE, LEE, and SCHMIDT as described above, it would have been prima facie obvious to a person of ordinary skill in the art at the time of filing the instant application to modify and combine the compositions and methods taught by LI, LOQUE, LEE, and SCHMIDT, and to include an ACT2 terminator in the recombinant constructs taught by LI, LOQUE, and LEE; and this would result in the Applicants’ invention; with a reasonable expectation of success, and without any surprising results. Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of creating transgenic (Arabidopsis) 
	In the transgenic plants tested by LEE, WSD1 (At5g37300) was upregulated 16.08-fold or more than 30-fold. Accordingly, at least 20-fold increased expression of WSD1, reduced wilting, reduced cell death, cuticular wax content increase in leaves and stem by at least 5%, and water loss reduction by at least 5% (or at least 25%) are embodiments that would have been routine optimization of the compositions and methods and a design choice, absent evidence to the contrary. Indeed, LOQUE states that the invention provides an artificial positive feedback loop system to increase wax and/or cutin deposition on the epidermis of plants in order to improve plant water use efficiency and drought-stress tolerance. Indeed, the prior art directs the person of ordinary skill in the art to increase the cuticle wax biosynthesis, by increasing the expression of Arabidopsis thaliana WSD1 in transgenic plants; in order to improve drought stress tolerance. 
	In the instant case, the prior art teaches a method with the exact same method step of introducing a nucleic acid encoding the identical protein into a plant. Although it is possible that the nucleic acid could have been incorporated into a location in the genome that expresses at very low levels or is silenced, it is more likely that the nucleic acid would have been incorporated into a location in the genome that allows for a substantial level of expression (i.e., over-expression); this is axiomatic in plant genetic engineering. In the event that a population of transformants would have been generated that included a variety of different levels of expression due to position effects, it would have been obvious to the ordinary artisan to screen for plants having adequate (i.e., increased) transcript expression levels, which would have necessarily resulted in plants having increased protein expression; and the traits that results from that expression. 
in silico, cDNA library, and genomic library screening, DNA isolation and identification, recombinant DNA technology including vectors, constructs, constitutive promoters, the use of ACT2 terminator, and plant transformation, are techniques that were routine in the art at the time the application was filed, as taught by the cited references and the state of the art in general.

Claim 16 remains rejected under 35 U.S.C. § 103 as being unpatentable over LI (Li et al., 2008, Identification of the Wax Ester Synthase/Acyl-Coenzyme A:Diacylglycerol Acyltransferase WSD1 Required for Stem Wax Ester Biosynthesis in Arabidopsis, Plant Physiology 148: 97-107, with supplemental data) in view of  LOQUE (Loque and Scheller, United States Patent Application Publication No. 2014/0298539 A1, published October 2, 2014), LEE (Lee and Suh, 2014, Cuticular Wax Biosynthesis is Up-Regulated by the MYB94 Transcription Factor in Arabidopsis, Plant & Cell Physiology 56: 48-60), and SCHMIDT (Schmidt et al., 2008, A comparison of strategies for transformation with multiple genes via microprojectile-mediated bombardment, In Vitro Cell. Dev. Biol.-Plant 44:162–168) as applied to claims 9-10, 12-14, and 17-22 (above), in view of ALI (Ali et al., 2008, pMAA-Red: a new pPZP-derived vector for fast visual screening of transgenic Arabidopsis plants at the seed stage, BMC Biotechnology 12:37, pp 1-11) and ABLORDEPPEY (Ablordeppey, 2014, Engineering Camelina sativa for Biofuel Production via Increasing Oil Yield and Tolerance to Abiotic Stresses, Masters Thesis, University of Massachusetts Amherst, pp 1-60). Due to Applicants’ amendment of the claims, the rejection is modified from the rejection as set forth on pages 9-13 in the Office action dated 04/02/2021. 

The instant disclosure states that the vector pCAMBIA-RedSeed is described in U.S. Patent Application Publication No. 2018/0237792 A1 (Specification, page 16, paragraph 0066). It includes the DsRed fluorescent gene (see Fig. 2 of US 2018/0237792 A1). 
The teachings of LI, LOQUE, LEE, and SCHMIDT are described supra.   
	LI, LOQUE, LEE, and SCHMIDT do not explicitly teach the use of a recombinant vector with a red fluorescence marker in the vector pCambia-RedSeed. However, such claimed compositions would have been prima facie obvious to a person of ordinary skill in the art for the following reasons. 
	ALI teaches a comparison of strategies for plant transformation with multiple genes (entire document; see Title, Abstract, for example). 
	ALI teaches that modern plant research relies heavily on the use of transient and stable transformation with the help of Agrobacterium tumefaciens (page 1, left-hand col.). ALI teaches the use of binary vectors which are smaller, have a higher copy number, and different selectable markers for use in bacteria and in plants (Id., right-hand col.). One popular series are the pPZP vectors, which were also the basis for the pCAMBIA vectors (Id.; page 6, left-hand col., last paragraph). 
see Results section). Transgenic seeds show red fluorescence which can be used for selection, and the fluorescence level is indicative of the expression level of the transgene (Id.). The vector pMAA-Red allows for fast and easy production of transgenic Arabidopsis plants with a strong expression level of the gene of interest (Id., Conclusions section). 
	In Figure 3 on page 5, ALI depicts a circular map of the pMAA-Red cloning vector, which includes the DsRed fluorescence marker; see Fig. 3B excerpt reproduced below. 

    PNG
    media_image1.png
    122
    614
    media_image1.png
    Greyscale


	ABLORDEPPEY teaches the engineering of Camelina sativa for biofuel production via increasing oil yield and tolerance to abiotic stresses (entire document; see Title, Abstract, for example). 
	ABLORDEPPEY teaches gene isolation, cloning, genetic engineering, and plant transformation (Id.). ABLORDEPPEY teaches the use of various recombinant constructs, including the pCambiaRedSeed, which also includes the DsRed fluorescence marker and the Act2 terminator; see Figure 1.2 excerpt reproduced below.  


    PNG
    media_image2.png
    197
    572
    media_image2.png
    Greyscale


	Given the teachings of LI, LOQUE, LEE, SCHMIDT, ALI, and ABLORDEPPEY as described above, it would have been prima facie obvious to a person of ordinary skill in the art at the time of filing the instant application to modify and combine the compositions and methods taught by LI, LOQUE, LEE, ALI, SCHMIDT, and ABLORDEPPEY, and to clone the Arabidopsis WSD1 (taught by LI, LOQUE, and LEE) into a pCAMBIA-RedSeed vector that includes a red fluorescence marker (as taught by ALI and ABLORDEPPEY); and this would result in the Applicants’ invention; with a reasonable expectation of success, and without any surprising results. Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of creating transgenic (Arabidopsis) plants that overexpress WSD1, produce cuticular waxes, and are tolerant to drought, as taught by LI, LOQUE, and LEE. 
	Bioinformatic analysis, in silico, cDNA library, and genomic library screening, DNA isolation and identification, recombinant DNA technology including vectors with a red fluorescence marker, constructs, constitutive promoters, the use of ACT2 terminator, the use of pCambia-RedSeed vectors, and plant transformation, are techniques that were routine in the art at the time the application was filed, as taught by the cited references and the state of the art in general. 
See, for example, www.cambia.org; and see https://www.markergene.com/plant-molecular-biology/pcambia-vectors, accessed 14 January 2020. See, for example, the 11 November 2014 publicly available string of discussion on ResearchGate, titled “Why do most of the people select pCambia vectors for cloning in transgenic plants”?, available at https://www.researchgate.net/post/Why_do_most_of_the_people_select_pCambia_vectors_for_cloning_in_transgenic_plants, accessed 14 January 2020. See also the footnote No. 2 on page 16 in the Office action dated 01/17/2020. 
	In the transgenic plants tested by LEE, WSD1 (At5g37300) was upregulated 16.08-fold. Accordingly, at least 5-fold increased expression of WSD1, reduced wilting, reduced cell death, cuticular wax content increase in leaves and stem by at least 5%, and water loss reduction by at least 5% are embodiments that would have been routine optimization of the compositions and methods and a design choice, absent evidence to the contrary. Indeed, LOQUE states that the invention provides an artificial positive feedback loop system to increase wax and/or cutin deposition on the epidermis of plants in order to improve plant water use efficiency and drought-stress tolerance. 

	Response to Applicants’ arguments:
Applicants’ arguments filed on August 2, 2021 have been carefully considered but they are not persuasive. Applicants cite case law page and describe the claim amendments (Remarks, page 9). Applicants have then attacked the cited references individually, describing their alleged deficiencies (Id., pages 10-11). Applicants argue that LI does not disclose, teach, or otherwise suggest a transgenic expression cassette comprising a nucleic acid sequence encoding a wax Id., page 10, second full paragraph). Applicants argue that LOQUE and LEE disclose the use of a transcriptional regulator to increase expression of WSD (Id., last paragraph). Applicants argue that SCHMIDT is a study to explore the frequency and efficiency by introducing multiple genes in soybean (Id., page 11, first full paragraph). Applicants argue nonobviousness of the claims, and, using the data in Fig.1C and 1D they argue differences in the relative levels of expression in transgenic plants overexpressing WSD1 (Id., page 12). Applicants then argue that ALI and ABLORDEPPEY do not make up the alleged deficiencies of LI, LOQUE, LEE, and SCHMIDT (Id., page 14). 
	The Examiner disagrees with Applicants’ characterization of the prior art, and of the state of the art in general, vis-à-vis the instant claims. 
	The main issue in the present obviousness analysis is whether there was any reason based on prior art teachings that would have motivated one of ordinary skill in the art to combine and to modify the compositions and methods previously taught by LI, LOQUE, LEE, and SCHMIDT (and further by ALI and ABLORDEPPEY), for the purpose of creating transgenic (Arabidopsis) plants that overexpress WSD1, produce increased amounts of cuticular waxes, and are thus tolerant to drought, as taught by LI, LOQUE, and LEE. The answer to this question is obviously yes. It is in this context that the combined teachings of the cited references precisely teach, suggest, and provide motivation for the instantly claimed compositions and methods, as described above. The LI, LOQUE, LEE cited references are directed to the concept of increasing wax and/or cutin deposition on the epidermis of plants in order to improve plant water use WSD1 (i.e., the instantly claimed AtWSD1) in transgenic (Arabidopsis) plants, they teach increase in cuticular wax biosynthesis, and they teach increased drought tolerance resulting from the elevated accumulation of cuticular waxes in transgenic plants. Applicants have essentially replicated those results (of expressing AtWSD1 in transgenic plants, measuring the level of expression, and selecting for a desired level of AtWSD1 expression. 
	The obviousness rejection is not limited to what is expressly described in the cited prior art. Applicants are therefore reminded of the general knowledge available in the art at the time the application was filed. For example, the use of various pCambia vectors has been known in the art of plant transformation for decades. See the information available at www.cambia.org; and see https://www.markergene.com/plant-molecular-biology/pcambia-vectors, accessed 14 January 2020. See, for example, the 11 November 2014 publicly available string of discussion on ResearchGate, titled “Why do most of the people select pCambia vectors for cloning in transgenic plants”?, available at https://www.researchgate.net/post/Why_do_most_of_the_people_select_pCambia_vectors_for_cloning_in_transgenic_plants, accessed 14 January 2020. See also the footnote No. 2 on page 16 in the Office action dated 01/17/2020. 
	Similarly, the use of the ACT2 terminator is not limited to the teachings of SCHMIDT; it has been known in the art of plant transformation for many years. See, for example Zieler et al., Plants Modified With Mini-Chromosomes, United States Patent Application Publication No. 2010/0235948 A1, published September 16, 2010; see in particular page 43, paragraph 0362, and see many tables throughout the application describing the use of the ACT2 terminator). 
WSD1 in transgenic plants, it was well known in the art at the time the application was filed that there are multiple checkpoints at which the expression of a gene can be regulated and controlled (see, for example, Bandopadhyay et al., 2010, Levels and Stability of Expression of Transgenes; In: Transgenic Crop Plants, C. Kole et al., eds., 145-186). Much of the emphasis of studies related to gene expression has been on regulation of gene transcription, and a number of methods are used to effect the control of gene expression (Introduction, page 145). Controlling transgene expression for a commercially valuable trait is necessary to capture its value. Many gene functions are either lethal or produce severe deformity (resulting in loss of value) if overexpressed. Thus, expression of a transgene at a particular site or in response to a particular elicitor is always desirable (Id.). See also Fig. 5.1 on page 172, describing transgene expression and stability factors.  
	Furthermore, in contrast to Applicants’ arguments, a fairer reading of Applicants’ Fig. 1C and Fig. 1D depicts precisely that: relative gene expression levels that vary from a 4-fold increase to a 160-fold increase, as a function of (i) the particular transgenic event and (ii) the tissue examined; see excerpt below. 


    PNG
    media_image3.png
    236
    598
    media_image3.png
    Greyscale


WSD1 expression, where the increase was 16.08-fold or more than 30-fold relative to WT control plants.
	Applicants are reminded that prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art. See MPEP § 2145. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. Id.; In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Indeed, courts have held that “[t]he fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Applicants are also reminded that obviousness may be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, one of ordinary skilled in the art would have arrived at the Applicants’ invention by modifying the teachings of the cited art as discussed above. 
	Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained. 

Summary
No claim is allowed.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information                                                                                                                                                                     
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663


/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663